20-05027-rbk Doc#201 Filed 01/04/21 Entered 01/04/21 09:02:28 Main Document Pg 1 of
                                        10



                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

    In re:                                  §
                                            §    Chapter 11
    KrisJenn Ranch, LLC,                    §
                                            §
             Debtor                         §    Case No. 20-50805
                                            §
                                            §


    KrisJenn Ranch, LLC, KrisJenn Ranch,    §
    LLC–Series Uvalde Ranch, and KrisJenn   §
    Ranch, LLC–Series Pipeline ROW, as      §
    successors in interest to Black Duck    §
    Properties, LLC,                        §
                                            §    Adversary No. 20-05027
             Plaintiffs,                    §
                                            §
    v.                                      §
                                            §
    DMA Properties, Inc., Frank Daniel      §
    Moore, and Longbranch Energy, LP,       §
                                            §
             Defendants.                    §


    DMA Properties, Inc., Frank Daniel      §
    Moore, and Longbranch Energy, LP,       §
                                            §
             Counterplaintiffs,             §
                                            §
    v.                                      §
                                            §
    KrisJenn Ranch, LLC, KrisJenn Ranch,    §    Adversary No. 20-05027
    LLC–Series Uvalde Ranch, and KrisJenn   §
    Ranch, LLC–Series Pipeline ROW, Black   §
    Duck Properties, LLC, Larry Wright,     §
                                            §
             Counterdefendants.             §
                                            §
                                            §

                                            1
20-05027-rbk Doc#201 Filed 01/04/21 Entered 01/04/21 09:02:28 Main Document Pg 2 of
                                        10



             DMA, MOORE, AND LONGBRANCH’S RESPONSE IN OPPOSITION
              TO KRISJENN’S MOTION FOR LEAVE TO AMEND COMPLAINT

          DMA Properties, Frank Daniel Moore, and Longbranch Energy oppose KrisJenn’s

   motion for leave to amend its complaint. Trial in this case begins in exactly one week, and the

   pleadings deadline in this case passed in October. What’s more, KrisJenn seeks to add entirely

   new causes of action against Moore and Longbranch without (1) adequately explaining the

   factual basis for its new claims or (2) providing more than a paper-thin excuse for its late

   amendment. Although KrisJenn engages in arm-waving about text messages from Longbranch

   —that were timely produced—KrisJenn does not explain what material new information is

   contained in the texts or how the newly discovered information supports any new claims. Its

   proposed amendments make no mention of the texts at all. And, as far as Longbranch can tell,

   the information in the texts is duplicative of information contained in emails that were produced

   months ago. Given this background, KrisJenn has not shown good cause to amend.

          Further, Moore, DMA, and Longbranch would be severely prejudiced by if KrisJenn is

   allowed to amend its complaint at the last minute, after undue delay. Moore, DMA, and

   Longbranch have already filed their proposed pretrial order, their proposed findings of fact and

   conclusions of law are due today, and trial begins next Monday. In such circumstances, courts

   routinely deny leave to amend when litigants seek to add new causes of action on the eve of trial.

                                            ARGUMENT

   I.     KrisJenn has not shown good cause exists under Rule 16(b) to amend on the eve of
          trial.

          “Rule 16(b) governs amendment of pleadings after a scheduling order deadline has

   expired.” S&W Enters., LLC v. Southtrust Bank of Ala., N.A., 315 F.3d 533 (5th Cir. 2003).

   When the pleadings deadline in the scheduling order has passed, the movant must first

   demonstrate good cause for modification of the order. FED. R. CIV. P. 16(b)(4). The Fifth

   Circuit considers four factors in determining whether good cause exists: (1) the explanation for

   the failure to timely move for leave to amend; (2) the importance of the amendment;

                                                   2
20-05027-rbk Doc#201 Filed 01/04/21 Entered 01/04/21 09:02:28 Main Document Pg 3 of
                                        10



   (3) potential prejudice to the nonmoving party; and (4) the availability of a continuance to cure

   prejudice. S&W Enters., 315 F.3d at 536.

          A.      Moore, DMA, and Longbranch will be severely prejudiced if KrisJenn is
                  granted leave to amend.

          First, the Court should deny leave to amend because Moore, DMA, and Longbranch

   will suffer significant prejudice if the Court allows KrisJenn to assert new causes of action on

   the eve of trial. Trial is exactly one week away. Moore, DMA, and Longbranch have already

   filed their proposed pretrial order, and the parties’ proposed findings of fact and conclusions of

   law are due today.

          If KrisJenn is allowed to amend its complaint to assert new causes of action, Moore,

   DMA, and Longbranch will face significant prejudice in the midst of preparing their case for

   trial. For example, they will not be able to address KrisJenn’s new claims in their proposed

   pretrial order, because it is already filed. They also will not have time to address KrisJenn’s new

   claims in their proposed findings of fact and conclusions of law—which are due today. It is also

   unclear when they would have time to file affirmative defenses to the claims.

          To make matters worse, KrisJenn’s newly proposed claims—for fraud, breach of

   fiduciary duty, “nondischargeability”, and exemplary damages—do not provide Moore and

   Longbranch with sufficient notice of their factual basis. For example, KrisJenn has attempted

   to assert a “nondischargeability” claim against Longbranch and Moore on the basis of “fraud

   or defalcation.” See Mot. Leave [#200-1] ¶¶ 72–81. Setting aside the fact that this bizarre

   nondischargeability claim fails as a matter of law—because neither Longbranch nor Moore are

   debtors in this action—KrisJenn does not adequately explain what “fraud” or “defalcation”

   was allegedly committed. Instead, KrisJenn just states in conclusory fashion that “Defendants

   made multiple misrepresentations and omissions.” Id. ¶ 74. These allegations do not pass

   muster under Rule 9(b)’s heightened pleading for fraud, and KrisJenn’s claim for fiduciary

   breach is similarly vague. These allegations provide little notice to Moore and Longbranch of

   the factual basis of the claims, much less sufficient notice to allow Moore and Longbranch to

                                                   3
20-05027-rbk Doc#201 Filed 01/04/21 Entered 01/04/21 09:02:28 Main Document Pg 4 of
                                        10



   prepare to defend against the claims at trial. Granting KrisJenn’s motion would allow trial by

   ambush.

           B.      KrisJenn has not adequately explained its delay in moving to amend.

           KrisJenn fails to justifiably explain why it could not have filed its new claims months ago.

   In its motion, KrisJenn suggests its new causes of action are based on text messages produced

   by Longbranch. Longbranch has been a party to this action since its inception, yet KrisJenn did

   not actively seek any discovery from Longbranch until November 11, 2020, and Longbranch

   timely responded to those requests. KrisJenn does not explain why it failed to pursue that

   discovery. While KrisJenn claims its new causes of action are based on text messages produced

   by Longbranch, KrisJenn does not bother to explain—at all—whether those texts contained

   new information or what that new information might be. KrisJenn’s proposed complaint does

   not make any mention of the texts. And it appears all of the relevant information in the texts is

   duplicative of the information contained in emails that were produced months ago by DMA.

   Thus, KrisJenn is responsible for waiting until the end of discovery to request the texts it now

   complains about—and KrisJenn fails to explain how those texts actually support the new claims

   it wishes to lodge just a week before trial.

           KrisJenn also fails to adequately explain its further delay in seeking leave to amend.

   During a hearing on December 21, the Court warned both parties that any motion for leave

   would have to be filed and decided with haste for the Court to consider it before trial. The Court

   also warned that if KrisJenn did file such a motion, Moore and Longbranch should respond

   quickly instead of waiting for the usual response deadline.

           KrisJenn then waited over a week to file its motion for leave, finally filing after the close

   of business hours on December 30, 2020. Over the same period, KrisJenn failed to serve its

   proposed pretrial order and also failed to confer regarding Moore, DMA, and Longbranch’s

   proposed pretrial order, ignoring the deadline established in Local Rule 7016(c).




                                                    4
20-05027-rbk Doc#201 Filed 01/04/21 Entered 01/04/21 09:02:28 Main Document Pg 5 of
                                        10



          Instead of offering a sincere, valid reason for its delay in amending, KrisJenn attempts

   to distract the Court with false allegations of late, revelatory discovery. Such unsubstantiated

   allegations cannot support granting leave to add new claims one week before trial.

          C.      Trial is imminent, and a continuance is not available to cure prejudice.

          Third, a continuance is not available to cure the prejudice to Moore and Longbranch.

   This Court has repeatedly emphasized to the parties that this case will proceed to trial on

   January 11 and that it will not be continued again. With trial just one week away, Moore, DMA,

   and Longbranch are already in the midst of trial preparation. District courts in this circuit have

   repeatedly found in such circumstances that this factor weighs against granting leave to amend.

   See Edison Global Circuits, LLC, v. Ingenium Techs. Corp., No. H-11-1207, 2012 WL 13047587,

   at *4 (S.D. Tex. Aug. 15, 2012) (denying motion for leave to amend and observing “[d]ocket

   call is nine days away, and the parties have already filed their joint pretrial order”).

   II.    There are multiple, substantial reasons to deny leave to amend under Rule
          15(a)(2).

          Courts may also deny leave to amend under Rule 15(a)(2) when faced with a substantial

   reason for doing so, such as undue delay, bad faith, dilatory motive, repeated failures to cure

   deficiencies, futility, or undue prejudice to the opposing party. Mayeaux v. La. Health Serv. &

   Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004); Stripling v. Jordan Prod. Co., 234 F.3d 863, 873

   (5th Cir. 2000).

          As outlined above, KrisJenn has unduly delayed in seeking leave to amend, and Moore

   and Longbranch will be severely prejudiced if KrisJenn is allowed to assert new causes of action

   less than a week before trial. As the Fifth Circuit explained in Mayeaux, litigants can seek leave

   to add two types of claims: (a) alternative theories based on the same underlying facts; versus

   (b) new causes of action based on newly pleaded facts. Mayeaux v. La. Health Serv. & Indem.

   Co., 376 F.3d 420, 427 (5th Cir. 2004). Courts frequently grant leave to add alternative theories

   based on the same underlying fact. Here, by contrast, KrisJenn is trying to plead new causes of


                                                    5
20-05027-rbk Doc#201 Filed 01/04/21 Entered 01/04/21 09:02:28 Main Document Pg 6 of
                                        10



   action on the eve of trial, based on newly pleaded facts—without even fully fleshing out the new

   facts. See Mot. Leave [#200-1] ¶¶ 55–81. Such amendments “fundamentally alter the nature of

   the case,” id., and as Mayeaux explains, courts faced with such amendments should deny leave

   when the circumstances warrant.

          Given KrisJenn’s undue delay and the substantial prejudice that Moore and Longbranch

   would suffer—as well as the futility of KrisJenn’s nondischargeability claim—such

   circumstances are present here. Because these are substantial reasons justifying denial of leave

   to amend under Rule 15(a)(2), Moore, DMA, and Longbranch respectfully request the Court

   deny KrisJenn’s motion.

   III.   Courts routinely deny leave to amend when litigants seek to add new causes of
          action on the eve of trial.

          When faced with motions for leave to amend to add new causes of action on the eve of

   trial, district courts routinely deny leave to amend. See, e.g., OnAsset Intelligence, Inc. v.

   Freightweight Int’l (USA), Inc., No. 3:11-CV–3148-G, 2012 WL 5409660, at *2 (N.D. Tex. Nov.

   6, 2012) (“[T]he usual case in which ‘undue delay’ supports a court’s denial of leave to amend

   is where a party waits until the eve of trial to assert a new claim.”); Advanced Seismic Tech., Inc.

   v. M/V Fortitude, No. H-16-3041, 2018 WL 7574162, at *3 (S.D. Tex. Sept. 6, 2018) (“Based

   primarily on the filing of the Motion to Amend only days before the parties’ Joint Pretrial order

   Deadline, and on the prejudice to [the opposing party], . . . the Court denies the Motion to

   Amend to asset on the eve of trial a new affirmative defense seeking setoff of $120,659.83.”);

   Edison Global Circuits, 2012 WL 13047587, at *4 (denying motion for leave to amend after

   observing that “[d]ocket call is nine days away, and the parties have already filed their joint

   pretrial order.”); HTA Medical Portfolio 2, LLC v. Bartel, No. 7:13-cv-0136-O, 2015 WL

   6163571, at *3–4 (N.D. Tex. April 20, 2015) (denying motion for leave to amend and reasoning

   that “delaying until the eve of trial [to seek leave to amend] is not excused by the desire to seek

   a settlement”); see also Marathon Fin. Ins., Inc. v. Ford Motor Co., 591 F.3d 458, 470–71 (5th Cir.

   2009) (affirming district court denial of motion for leave to amend on “the eve of trial”).

                                                    6
20-05027-rbk Doc#201 Filed 01/04/21 Entered 01/04/21 09:02:28 Main Document Pg 7 of
                                        10



            Put simply, the circumstances presented here are perhaps the paradigmatic

   circumstance in which courts in this circuit deny motions for leave to amend.

                                          CONCLUSION
            By seeking leave to amend just one week before trial, KrisJenn is asking the Court to

   condone trial by ambush. KrisJenn could have easily sought discovery and brought these claims

   in a timely fashion. It did not, and in any event, KrisJenn’s proposed claims lack both substance

   and merit. Because KrisJenn has not demonstrated good cause for the amendment and because

   Moore, DMA, and Longbranch would incur severe prejudice if the amendment is allowed,

   Moore and Longbranch respectfully request the Court deny KrisJenn’s motion for leave to

   amend.




                                                  7
20-05027-rbk Doc#201 Filed 01/04/21 Entered 01/04/21 09:02:28 Main Document Pg 8 of
                                        10



                                                Respectfully submitted,

                                               /s/ Christopher S. Johns
                                               Christopher S. Johns
                                               State Bar No. 24044849
                                               Christen Mason Hebert
                                               State Bar No. 24099898
                                               JOHNS & COUNSEL PLLC
                                               14101 Highway 290 West, Suite 400A
                                               Austin, Texas 78737
                                               512-399-3150
                                               512-572-8005 fax
                                               cjohns@johnsandcounsel.com
                                               chebert@johnsandcounsel.com
                                               /s/ Timothy Cleveland
                                               Timothy Cleveland
                                               State Bar No. 24055318
                                               Austin H. Krist
                                               State Bar No. 24106170
                                               CLEVELAND | TERRAZAS PLLC
                                               303 Camp Craft Road, Suite 325
                                               Austin, Texas 78746
                                               (512) 689-8698
                                               tcleveland@clevelandterrazas.com
                                               akrist@clevelandterrazas.com
                                               Attorneys for Frank Daniel Moore,
                                               DMA Properties, Inc., and Longbranch
                                               Energy, LP

                                               Natalie F. Wilson
                                               State Bar No. 24076779
                                               LANGLEY & BANACK
                                               745 East Mulberry Avenue, Suite 700
                                               San Antonio, Texas 78212
                                               210-736-6600
                                               210-735-6889 fax
                                               nwilson@langleybanack.com




                                        8
20-05027-rbk Doc#201 Filed 01/04/21 Entered 01/04/21 09:02:28 Main Document Pg 9 of
                                        10



                                               Andrew R. Seger
                                               State Bar No. 24046815
                                               KEY TERRELL & SEGER
                                               4825 50th Street, Suite A
                                               Lubbock, Texas 79414
                                               806-793-1906
                                               806-792-2135 fax
                                               aseger@thesegerfirm.com
                                               Attorneys for Frank Daniel Moore,
                                               DMA Properties, Inc.

                                               Michael Black
                                               BURNS & BLACK PLLC
                                               750 Rittiman Road
                                               San Antonio, TX 78209
                                               mblack@burnsandblack.com

                                               Jeffery Duke
                                               DUKE BANISTER MILLER & MILLER
                                               22310 Grand Corner Drive, Suite 110
                                               Katy, TX 77494
                                               jduke@dbmmlaw.com
                                               Counsel for Longbranch Energy, LP




                                        9
20-05027-rbk Doc#201 Filed 01/04/21 Entered 01/04/21 09:02:28 Main Document Pg 10
                                      of 10



                                    CERTIFICATE OF SERVICE
           I hereby certify that on January 4, 2021 a true and correct copy of the foregoing
  document was transmitted to each of the parties via the Court’s electronic transmission
  facilities and/or via electronic mail as noted below. For those parties not registered to receive
  electronic service, a true and correct copy of the foregoing document was served by United
  States Mail, first class, postage prepaid, at the address noted below.
    Ronald J. Smeberg                                 Michael Black
    Charles John Muller, IV                           BURNS & BLACK PLLC
    MULLER SMEBERG, PLLC                              750 Rittiman Road
    111 W. Sunset                                     San Antonio, TX 78209
    San Antonio, TX 78209                             mblack@burnsandblack.com
    ron@smeberg.com
    john@muller-smeberg.com                           Jeffery Duke
                                                      DUKE BANISTER MILLER & MILLER
    Counsel for KrisJenn Ranch, LLC,                  22310 Grand Corner Drive, Suite 110
    Krisjenn Ranch, LLC, Series Uvalde                Katy, TX 77494
    Ranch, KrisJenn Ranch, LLC, Series                jduke@dbmmlaw.com
    Pipeline Row
                                                      Counsel for Longbranch Energy, LP
    Ronald J. Smeberg                                 Shane P. Tobin
    THE SMEBERG LAW FIRM, PLLC                        OFFICE OF THE U.S. TRUSTEE
    2010 W Kings Hwy                                  903 San Jacinto Blvd, Room 230
    San Antonio, TX 78201-4926                        Austin, Texas 78701
    ron@smeberg.com                                   shane.p.tobin@usdoj.gov

    Counsel for Black Duck Properties, LLC            United States Trustee
    William P Germany                                 John Terrill
    BAYNE, SNELL & KRAUSE                             12712 Arrowhead Lane
    1250 N.E. Loop 410, Suite 725                     Oklahoma City, OK 73120
    San Antonio, TX 78209
    wgermany@bsklaw.com                               Third Party-Defendant, pro se

    Counsel for Larry Wright
    Laura L. Worsham
    JONES, ALLEN & FUQUAY, L.L.P.
    8828 Greenville Avenue
    Dallas, TX 75243
    lworsham@jonesallen.com

    Counsel for McLeod Oil, LLC

                                                /s/ Christopher S. Johns
                                                Christopher S. Johns


                                                 10
